Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is July 22, 2020. This Office Action is in response to the Restriction/Election response filed application filed November 5, 2021. 
Election/Restrictions
Applicant's election with traverse of the invention of Group I, generally characterized by Claims 1 – 14, in the reply filed on November 5, 2021 is acknowledged.  The traversal is on the ground(s) that (“REPLY TO RESTRICTION REQUIREMENT”, page 1) :	
“It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application. Reconsideration and withdrawal of this Restriction Requirement are respectfully requested.”. 

This is not found persuasive. The inventions of Group I and Group II have acquired a separate status in the art in view of their different classification as noted in the restriction requirement mailed September 10, 2021. Furthermore, since the inventions require a different field of search and would employ different search queries, there would be a serious search and examination burden if restriction were not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7; Claim 3, line 3; and Claim 12, line 2 recite, respectively, “the main feature”. There is no respective prior reference to “a main feature”, only to “at least one main feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one main feature”.
Claim 4, line 2 and Claim 5, line 3 recite, respectively, “the main features”. There is no respective prior reference to “a main features”, only to “at least one main feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one main feature”.
at least one first conductive feature”.
Claim 5, line 5 – 6 and Claim 7, line 2 – 3 recite, respectively, “the first conductive features”. There is no respective prior reference to “a first conductive features”, only to “at least one first conductive feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one first conductive feature”.
Claim 6 and Claims 8 - 11 are indefinite because they are dependent, respectively, on Claim 5 and Claim 7, which are indefinite for the reasons noted above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH ‘904 (US 2018/0174904 A1; “SELF-ALIGNED SPACERS AND METHOD FORMING SAME”; pub. date June 21, 2018).


    PNG
    media_image1.png
    794
    562
    media_image1.png
    Greyscale


a substrate 20; a dielectric layer 40, 64, 78 disposed on the substrate; at least one main feature 30 (“gate electrode”) disposed in the dielectric layer and contacting the substrate; at least one first conductive feature 98 (“gate contact plug”) disposed in the dielectric layer and on the main feature 30; at least one first spacer 92 (“contact spacers”) interposed between the dielectric layer and a portion of the first conductive 
Regarding Claim 2: HSIEH ‘904 discloses the semiconductor structure of claim 1, wherein the first conductive feature is centrally positioned on the main feature (FIG. 25).
Regarding Claim 12: HSIEH ‘904 discloses the semiconductor structure of claim 1, wherein the first conductive feature 98 extends into the main feature 30 (FIG. 25)
Regarding Claim 13: HSIEH ‘904 discloses the semiconductor structure of claim 1, wherein the first spacer and the second spacer have identical thicknesses (FIG. 25).  
Regarding Claim 14: HSIEH ‘904 discloses the semiconductor structure of claim 1, wherein the first conductive feature 98 and the second conductive features have an identical width (FIG. 25).
Allowable Subject Matter
Claims 3 – 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (See also “Conclusion” section below) does not disclose nor render obvious a semiconductor structure further including wherein the dielectric layer comprises a plurality of first dielectric features on the substrate and on either side of the at least one main feature, wherein a first pitch equals the distance between .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SYAN (US 7,037,774; “SELF-ALIGNED CONTACT STRUCTURE AND PROCESS FOR FORMING SELF-ALIGNED CONTACT STRUCTURE”; and WU (US 2003/*0022486; “METHOD FOR PREVENTING SHORTS BETWEEN CONTACT WINDOWS AND METAL LINES”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813